718 S.E.2d 369 (2011)
Terry CAWTHORN, Employee
v.
MISSION HOSPITAL, INC., Self-Insured Employer.
No. 202P11.
Supreme Court of North Carolina.
August 25, 2011.
Thomas F. Ramer, Asheville, Vernon Sumwalt, Charlotte, for Cawthorn, Terry.
Joy H. Brewer, Cary, for Mission Hospital, Inc.


*370 ORDER

Upon consideration of the petition filed by Defendant on the 24th of May 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."
Upon consideration of the petition filed on the 24th of May 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."